Title: To James Madison from John Chew, 25 December 1803
From: Chew, John
To: Madison, James



Dear sir
Montreal 25th. December 1803
From your very friendly letter to me of February 1800, in reply to my enquiries respecting my fathers Claim to Lands in the State of Kentucky, I am induced to trouble you with a letter for Mr Taylor, from whom I have not heard these two Years past and am pretty certain that my last letter to him must have Miscarried. By a letter which Sir John Johnson lately received from Mr Watts, I learn that nothing final, has yet been done by Mr Taylor in establishing my fathers Claim, and I am fearful that great difficulty will be found to effect it. I shall be extremely obliged to you to forward my letter to Mr Taylor by a sure conveyance, the gentleman by whom I send this proposes going to Washington very shortly and has promised to be particular in sending it to you. My Mother and sister desire their sincere respects, & wish you the Compliments of the season, my Mother is growing old but I assure looks remarkably well and is even active. I must beg you will excuse the trouble I have taken the liberty to give you on this occasion, being with greatest respect and esteem Dear sir Your faithful friend & humble Servant
John Chew
I am still jogging on in My Appointmt. as Secy for Indian Affairs, which enables me to give my Mother & sister a comfortable Support.
 

   
   RC (DLC). Docketed by JM.



   
   PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:362–63.



   
   For the Chew family lands in Kentucky, for which Hubbard Taylor acted as agent, see Chew to JM, 31 Mar. 1797, and Taylor to JM, 8 Oct. and 24 Nov. 1797 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:1, 49–50 and n. 1, 56).




   
   New York Loyalist Sir John Johnson (1741–1830) fought for the British in the upstate New York region during the Revolution. After the Peace of Paris he was named superintendent of the Six Nations Indians and the Indians in Quebec and was given cash and a large grant of land in Canada.



   
   This was probably Robert Watts of New York, son of Loyalist John Watts, who was to have been appointed by Sir John Johnson to attend to Kentucky lands assigned to Johnson by Chew. Johnson was married to Watts’s sister Mary (Joseph Chew to JM, 2 Dec. 1796 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:420–21 and n. 3]).


